Exhibit 10.3

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits

the information subject to the confidentiality request. Omissions are designated
as [*]. A complete

version of this exhibit has been filed separately with the Securities and
Exchange Commission.

SERVICE PROVIDER AMENDMENT TO

TIVO INTERACTIVE PROGRAM GUIDE

LICENSE AGREEMENT

THIS SERVICE PROVIDER AMENDMENT TO THE TIVO INTERACTIVE PROGRAM GUIDE LICENSE
AGREEMENT (the “AMENDMENT”), having an Effective Date of August 23, 2006
(“AMENDMENT EFFECTIVE DATE”), is made and entered into by and between GEMSTAR –
TV GUIDE INTERNATIONAL, INC., including all of its SUBSIDIARIES (hereinafter
collectively referred to as “GEMSTAR”), AND TIVO INC., including all of its
SUBSIDIARIES (hereinafter collectively referred to as “TIVO”) and amends the
TiVo Interactive Program Guide License Agreement, having an effective date of
June 6, 2003, as amended by the TV Guide Showcase Rider, having an effective
date of June 6, 2003 and the TV Guide Promotion Rider, having an effective date
of June 6, 2003 (collectively referred to hereinafter as the “ORIGINAL
AGREEMENT.” The ORIGINAL AGREEMENT as amended by this AMENDMENT shall be
referred to herein as the “AGREEMENT.” All capitalized terms used in this
AMENDMENT and not otherwise defined herein shall have the meaning defined in the
ORIGINAL AGREEMENT.

RECITALS

The PARTIES desire to amend the ORIGINAL AGREEMENT in accordance with the terms
and conditions set forth herein to provide TIVO with certain license rights to
authorize certain SERVICE PROVIDERS to use GEMSTAR AUTHORIZED TIVO IPG(S) in
conjunction with other TIVO provided technology, features and/or functionality.

AMENDMENT

1. Section 1.3 and 1.4. These sections are hereby revised as follows:

 

  1.3 TIVO desires certain IPG-RELATED PATENT rights from GEMSTAR in connection
with making INTERACTIVE PROGRAM GUIDES using GEMSTAR IPG-RELATED PATENTS
available to consumers through TIVO PVR DEVICES and licensed SERVICE PROVIDER
DEVICES marketed in the TERRITORY.

 

  1.4 GEMSTAR, subject to the terms and conditions of this AGREEMENT, is
prepared to provide certain IPG-RELATED PATENT rights related to INTERACTIVE
PROGRAM GUIDES to TIVO, for TIVO’s implementation in TIVO PVR DEVICES and the
TIVO SERVICE and for sublicense to certain SERVICE PROVIDERS.

2. Section 2.10 “END-USER”. The definition of END-USER is hereby revised to
state as follows:

“END-USER(S)” shall mean a person who obtains software and/or hardware (i) at
RETAIL for their own use, which may include gifting and resale, or (ii) as
provisioned, directly or indirectly, by a SERVICE PROVIDER or its affiliates.

3. Section 2.13 “GEMSTAR AUTHORIZED TIVO IPG(S)”. The definition of GEMSTAR
AUTHORIZED TIVO IPG(S) is hereby revised to state as follows to address
differing obligations relating to TIVO IPGs for SERVICE PROVIDER DEVICES:

“GEMSTAR AUTHORIZED TIVO IPG(S)” shall mean (A) for TIVO PVR DEVICES a TIVO IPG
that (a) is branded or co-branded with the TV GUIDE mark (or other mark
designated by

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

GEMSTAR as agreed to by TIVO) (collectively the “GEMSTAR MARK”) in the manner
set forth in this AGREEMENT, and (b) includes GEMSTAR’s standard patent markings
in the manner set forth in this AGREEMENT; and (B) for SERVICE PROVIDER DEVICES
a TIVO IPG that includes GEMSTAR’s standard patent markings in the manner set
forth in this AGREEMENT. The PARTIES agree and acknowledge that TIVO or any
other entity may provide the data that populates the GEMSTAR AUTHORIZED TIVO
IPG.

4. Section 2.15 “INITIAL ACTIVATION”. The definition of “INITIAL ACTIVATION” is
hereby revised to state as follows:

“INITIAL ACTIVATION” shall mean the first (and only the first) access to a TIVO
SERVICE (i) by a TIVO PVR DEVICE (including TIVO PVR DEVICES refurbished and
resold by TIVO) during which such TIVO PVR DEVICE receives television program
schedule information that populates the GEMSTAR AUTHORIZED TIVO IPG, in any way
and for any length of time; or (ii) by a SERVICE PROVIDER DEVICE (excluding any
access only for testing or demonstration) during which such SERVICE PROVIDER
DEVICE receives television program schedule information that populates the
GEMSTAR AUTHORIZED TIVO IPG, in any way and for any length of time.

5. Section 2.21 “PVR DEVICES”. The definition of “PVR DEVICES” is hereby revised
as follows:

“….TRANSFERRED through RETAIL. Except for the limited purpose of defining
SERVICE PROVIDER DEVICE(S), PVR DEVICES as used in this AGREEMENT shall not
include [*], DIRECTV SET-TOP BOXES, or any other SERVICE PROVIDER provisioned
set-top box (other than SERVICE PROVIDER DEVICE(S)),…”

6. Section 2.23A “SERVICE PROVIDER AFFILIATE”. The following new definition is
added to Section 2 to address affiliates of SERVICE PROVIDERS:

“SERVICE PROVIDER AFFILIATE” shall mean a system in which a SERVICE PROVIDER or
an entity controlled by, in control of or under common control with such SERVICE
PROVIDER has: (i) a direct or indirect economic ownership interest of at least
fifty-one percent (51%); (ii) voting control sufficient to elect the board of
directors or other governing body; or (iii) a direct or indirect economic
ownership interest of at least thirty-five percent (35%) with full management
and operational control on a day-to-day basis, including, without limitation,
the authority to enter into binding agreements on behalf of such system
regarding programming decisions.

7. New Section 2.23B “SERVICE PROVIDER DEVICE(S)”. The following new definition
is added to Section 2 to address devices provisioned by SERVICE PROVIDERS:

“SERVICE PROVIDER DEVICE(S)” shall mean PVR DEVICES which incorporate the TIVO
TECHNOLOGY and utilize a GEMSTAR AUTHORIZED TIVO IPG, and which are provided,
directly or indirectly, by a SERVICE PROVIDER, or a SERVICE PROVIDER AFFILIATE,
to its subscribers.

8. Section 2.28 “TIVO IPG(S)”. The definition of “TIVO IPG(S)” is hereby revised
to state as follows:

“TIVO IPG(S)” shall mean an IPG specified by TIVO and provided in connection
with a TIVO SERVICE for use with, and only used with, a TIVO PVR DEVICE or a
licensed SERVICE

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PROVIDER DEVICE. TIVO IPG shall not mean [*], nor shall it mean [*], or, except
as authorized in this AGREEMENT, any SERVICE PROVIDER network.

9. Section 2.31 “TIVO SERVICE”. The definition of “TIVO SERVICE” is hereby
revised to state as follows:

“TIVO SERVICE” shall mean a TIVO branded service provided by TIVO or a licensed
SERVICE PROVIDER that requires INITIAL ACTIVATION by an END-USER and includes
GEMSTAR AUTHORIZED TIVO IPG and (a) Showcases, (b) software upgrades to support
the TIVO TECHNOLOGY, and/or (c) the ability to upgrade to a service with
additional features and functionality offered by TIVO. TIVO SERVICE may include
the ability for an END USER to interact with a TIVO PVR DEVICE or SERVICE
PROVIDER DEVICE remotely via the Internet (which may be accessed via a PERSONAL
COMPUTER) or other means.

10. Section 2.33 “TRANSFERRED” or “TRANSFER”. The definition of “TRANSFERRED” or
“TRANSFER” is hereby revised to state as follows:

“TRANSFERRED” or “TRANSFER” shall mean (i) deliver(ed) (including installed or
downloaded) to others(s) in the TERRITORY, regardless of the basis of
compensation, if any (e.g., demonstration models, consignment or by gift) and/or
(ii) sold and/or delivered in combination with other products in the TERRITORY.

11. Section 3.1(d) SERVICE PROVIDER Devices. This Section is hereby replaced in
its entirety with the following:

(d) SERVICE PROVIDER DEVICES. GEMSTAR grants to TIVO, subject to TIVO’s
continued compliance with the terms and conditions set forth herein:

(i) a worldwide, non-exclusive, nontransferable (except as set forth herein and
in Section 10.11) manufacturing right, under the GEMSTAR IPG-RELATED PATENTS, to
make and have made SERVICE PROVIDER DEVICES;

(ii) a non-exclusive, nontransferable (except as set forth herein and in
Section 10.11) right, under the GEMSTAR IPG-RELATED PATENTS to import, sell,
lease, offer to sell or otherwise TRANSFER such SERVICE PROVIDER DEVICES, and
only in conjunction with such SERVICE PROVIDER DEVICES, the GEMSTAR AUTHORIZED
TIVO IPG within the TERRITORY; and

(iii) a non-exclusive, nontransferable (except as set forth herein and in
Section 10.11) right, under the GEMSTAR IPG-RELATED PATENTS to use, and have
END-USERS use, the SERVICE PROVIDER DEVICES, and, only in conjunction with such
SERVICE PROVIDER DEVICES, the GEMSTAR AUTHORIZED TIVO IPG within the TERRITORY.

The foregoing rights in this Section 3.1(d) are sublicensable by TIVO to each
SERVICE PROVIDER provided a GEMSTAR AUTHORIZED TIVO IPG; any limited sublicenses
granted under this Section 3.1(d) shall be [*] to SERVICE PROVIDER AFFILIATES.
TIVO shall [*] GEMSTAR as [*] SERVICE PROVIDER [*] GEMSTAR AUTHORIZED TIVO IPG
pursuant to this Section 3.1(d). For the avoidance of doubt, TIVO shall have no
obligation [*] any [*] or [*] SERVICE PROVIDER DEVICE FEES (as defined in
Section 4.4) under this AGREEMENT for any TIVO IPGS or GEMSTAR AUTHORIZED TIVO
IPGS that are TRANSFERRED to or by a SERVICE PROVIDER that has a full make, sell
and use license under the GEMSTAR IPG-

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

RELATED PATENTS as of the date such payment accrues. The current list of all
such SERVICE PROVIDERS is attached hereto as Schedule J. GEMSTAR shall provide
TIVO with an updated list in a timely manner should GEMSTAR enter into any such
license agreement with any new licensee.

12. Section 3.3(b). This Section is hereby revised to add the following sentence
at the end of this provision:

Notwithstanding anything to the contrary in this AGREEMENT, the obligations
under this Section 3.3(b) shall not apply to any GEMSTAR AUTHORIZED TIVO IPG
licensed by TIVO to a SERVICE PROVIDER for use in a SERVICE PROVIDER DEVICE
pursuant to the GEMSTAR IPG-RELATED PATENT license granted under Section 3.1(d).

13. Section 3.4 TIVO SHOWCASES. This Section is hereby revised to add the
following sentence at the end of this provision:

Notwithstanding anything to the contrary in this AGREEMENT, the obligations
under this Section 3.4 shall not apply to any TIVO SERVICE or other TIVO
TECHNOLOGY provided by TIVO to a SERVICE PROVIDER for use in a SERVICE PROVIDER
DEVICE pursuant to the GEMSTAR IPG-RELATED PATENT license granted under
Section 3.1(d).

14. Section 3.5(a) TRANSFER REQUIREMENTS. This Section is hereby revised to
state as follows:

 

  (a) TRANSFER REQUIREMENTS. TIVO agrees it shall [*] SERVICE PROVIDERS. Any
TRANSFER [*] shall make [*] DEVICE.

15. Section 3.5(b) NOTICE REQUIREMENTS. This Section is hereby revised to add
the following sentence at the end of this provision:

“…update notice from GEMSTAR. For the avoidance of doubt, for SERVICE PROVIDER
DEVICES licensed pursuant to the GEMSTAR IPG-RELATED PATENTS licenses granted
under Section 3.1(d), such notice language shall be required to be included only
in the “SYSTEM INFORMATION” screen or equivalent area of the GEMSTAR AUTHORIZED
TIVO IPG.”

16. Section 3.6 SCOPE OF GRANT. The last sentence of this Section is hereby
revised to state:

“…paid hereunder. For the avoidance of doubt, TIVO acknowledges that the
provision of the GEMSTAR AUTHORIZED TIVO IPG other than in connection with a
TIVO SERVICE deployed through TIVO PVR DEVICES or SERVICE PROVIDER DEVICES is
not licensed under this AGREEMENT.

17. Section 4.0 FEES. The following new Section 4.4 is hereby added to this
Section:

4.4 SERVICE PROVIDER DEVICE FEES. For SERVICE PROVIDER DEVICES, TIVO may [*] or
[*]. TIVO shall be required to [*] when it provides GEMSTAR with written notice
as to each such SERVICE PROVIDER deploying a GEMSTAR AUTHORIZED TIVO IPG
pursuant to Section 3.1(d), and TIVO shall [*] for specific SERVICE PROVIDER
during the [*] this AGREEMENT. In no event shall TIVO be required to [*] for the
same SERVICE PROVIDER DEVICE.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a) [*]. If TIVO [*], TIVO agrees to [*] GEMSTAR, for each TRANSFERRED SERVICE
PROVIDER DEVICE (excluding such devices TRANSFERRED only for testing or
demonstration) during the TERM in the TERRITORY, [*] for each [*] SERVICE
PROVIDER DEVICE utilizes a GEMSTAR AUTHORIZED TIVO IPG [*]. The [*] shall [*]
which such SERVICE PROVIDER DEVICE performs an INITIAL ACTIVATION, [*] to be [*]
during [*] during the [*] the SERVICE PROVIDER DEVICE utilizes a GEMSTAR
AUTHORIZED TIVO IPG, [*] whether the SERVICE PROVIDER DEVICE utilizes a GEMSTAR
AUTHORIZED TIVO IPG for the [*]. The license granted for SERVICE PROVIDER
DEVICES for which a [*] will [*], subject to [*] provided for in [*], with the
expiration or termination of this AGREEMENT.

(b) [*]SERVICE PROVIDER DEVICE FEES. If TIVO [*] SERVICE PROVIDER DEVICE FEE
[*], TIVO agrees [*] GEMSTAR, for [*] SERVICE PROVIDER DEVICE (excluding such
devices [*] for testing or demonstration) that performs an INITIAL ACTIVATION
during the TERM in the TERRITORY, [*]SERVICE PROVIDER DEVICE [*]. During the
TERM, subsequent activations of the same SERVICE PROVIDER DEVICE by another
subscriber of a SERVICE PROVIDER shall not require payment of [*] SERVICE
PROVIDER DEVICE FEE. The license granted for SERVICE PROVIDER DEVICES for which
[*] SERVICE PROVIDER DEVICE FEE [*] will survive the expiration or termination
of this AGREEMENT.

(c) NO OTHER FEES. For the avoidance of doubt, the [*] SERVICE PROVIDER DEVICE
FEES, [*], shall constitute full payment for the license to the GEMSTAR
IPG-RELATED PATENTS and GEMSTAR shall not require any additional fees from TIVO
or its SERVICE PROVIDER licensee under any GEMSTAR IPG-RELATED PATENTS with
respect to SERVICE PROVIDER DEVICES licensed under this AGREEMENT. TIVO shall
have no obligation [*] any [*] SERVICE PROVIDER DEVICE FEES for any GEMSTAR
AUTHORIZED TIVO IPGS that are TRANSFERRED to or by a SERVICE PROVIDER that has a
full make, sell and use license under the GEMSTAR IPG-RELATED PATENTS as of the
date such payment accrues.

(d) [*]. [*] after the AMENDMENT EFFECTIVE DATE, and [*] during the TERM, the
[*] SERVICE PROVIDER DEVICE [*].

18. Section 5.1 PAYMENTS. This Section is hereby revised to add a new subsection
(c) and to rename the existing subsections (c) and (d) to (d) and (e),
respectively:

(c) In addition, within [*] of the close of each [*], TIVO shall [*] GEMSTAR the
total of all [*] DEVICE FEES accruing during such [*], based on the report(s)
received by TIVO from its SERVICE PROVIDERS licensed pursuant to Section 3.1(d).

19. Section 5.3 PAYMENT REPORTS. This Section is hereby revised to add a new
subsection (c) and to rename the existing subsection (c) to (d):

(c) Each payment by TIVO pursuant to Section 5.1(c) hereof shall be accompanied
by a written [*] report (i) identifying the number of SERVICE PROVIDER DEVICES
[*] (excluding such devices [*] for testing or demonstration) in the TERRITORY
(for each licensed SERVICE PROVIDER) during the [*] for which [*] SERVICE
PROVIDER DEVICE FEES were [*] paid as further described in Section 4.4(b) with
supporting documentation to specifically identify (i.e., by serial number) those
SERVICE PROVIDER DEVICES for [*] SERVICE PROVIDER DEVICE FEES have been paid,
such documentation to be mutually agreed upon by GEMSTAR

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

and TIVO on a SERVICE PROVIDER by SERVICE PROVIDER basis, prior to TIVO’s [*]
payments pursuant to Section 4.4(b), and (ii) identifying the number of SERVICE
PROVIDER DEVICES (for each licensed SERVICE PROVIDER) utilizing a GEMSTAR
AUTHORIZED TIVO IPG for which [*] as further described in Section 4.4(a), as
well as (iii) a calculation of the sum total of [*] SERVICE PROVIDER DEVICE FEES
that are being remitted to GEMSTAR hereunder, all of the foregoing on a SERVICE
PROVIDER by SERVICE PROVIDER basis.

20. Section 6.1 TERM. This section is hereby revised to state as follows:

6.1 TERM. The term of this AGREEMENT (“TERM”) shall be for [*] years from the
EFFECTIVE DATE, unless terminated earlier in accordance with the provisions of
Sections 6.2, 6.3 or 6.4 below.

Notwithstanding the foregoing, TIVO may elect to renew the licenses granted
under Sections 3.1(d) and 3.3 for SERVICE PROVIDER DEVICES and GEMSTAR
AUTHORIZED TIVO IPGs deployed on SERVICE PROVIDER DEVICES for a period of [*]
additional years upon the expiration of the current TERM and then for a period
of [*]additional years upon the expiration of the extended TERM, up to a total
of [*] additional years on the same terms as provided hereunder. During such
renewal period, if any, the licenses granted under the AGREEMENT for the
TRANSFER of any TIVO PVR DEVICES and any IPGs (including GEMSTAR AUTHORIZED TIVO
IPGS) deployed on TIVO PVR DEVICES, and any other terms and conditions related
to TIVO PVR DEVICES in any manner, shall [*] unless otherwise agreed to in
writing between the PARTIES.

21. New Section 6.4A TERMINATION – SERVICE PROVIDER DEVICES. The following new
Section 6.4A shall be added after Section 6.4 and prior to Section 6.5:

 

  6.4A TERMINATION – SERVICE PROVIDER DEVICES. Notwithstanding the termination
provisions in Sections 6.2 and 6.3, (i) in the event any such uncured material
breach of this AGREEMENT by TIVO is directly attributable to a breach of the
rights or obligations relating to the TIVO PVR DEVICE(S), the rights and
obligations under this AGREEMENT shall [*] and shall [*] as related to all of
the [*]; (ii) in the event any such uncured material breach of this AGREEMENT by
TIVO is directly attributable to a SERVICE PROVIDER DEVICE, the rights and
obligations under this AGREEMENT shall [*] and shall [*] for all [*]; and
(iii) in the event of any such uncured material breach by TIVO of the REMOTE
SCHEDULING AMENDMENT to this AGREEMENT dated August 23, 2006, the rights and
obligations under this AGREEMENT shall [*] and shall [*] for all [*].

 

       Notwithstanding anything to the contrary in the foregoing, for the
avoidance of doubt, TIVO shall be [*] to GEMSTAR for SERVICE PROVIDER DEVICES
and GEMSTAR AUTHORIZED TIVO IPGs deployed on SERVICE PROVIDER DEVICES, [*] TIVO
and any individual SERVICE PROVIDER. Furthermore, the failure of a SERVICE
PROVIDER [*] TIVO for a GEMSTAR AUTHORIZED TIVO IPG deployed on a SERVICE
PROVIDER DEVICE shall [*], to GEMSTAR under this AGREEMENT. Moreover, any [*],
to GEMSTAR under this AGREEMENT with respect to any and all SERVICE PROVIDERS,
if [*] GEMSTAR to [*] AGREEMENT with respect [*] SERVICE PROVIDERS.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

22. New Section 6.4B SUSPENSION – DELAY IN PROVIDING ACCESS TO REMOTE
SCHEDULING. The following new Section 6.4B shall be added after Section 6.4A and
prior to Section 6.5:

If a breach by TIVO of its responsibilities and obligations under the REMOTE
SCHEDULING AMENDMENT results in GEMSTAR not being provided with access to the
TIVO REMOTE SCHEDULING feature within [*] of the effective date of the REMOTE
SCHEDULING AMENDMENT to this AGREEMENT dated August 23, 2006, then upon written
notice by GEMSTAR to TIVO, the rights granted under Section [*] of the AGREEMENT
will be [*] with respect to any SERVICE PROVIDER DEVICES [*] by GEMSTAR above,
and GEMSTAR AUTHORIZED TIVO IPGS for such SERVICE PROVIDER DEVICES, [*] of the
REMOTE SCHEDULING AMENDMENT.

23. Section 6.6 SELL-OFF PERIOD. This Section is hereby revised to state as
follows:

 

  6.6 SELL-OFF PERIOD. Notwithstanding any provision in this AGREEMENT to the
contrary, TIVO (and its authorized sublicensees pursuant to Section 3.1(b)
and/or 3.1(d), if any) may, for a period of [*] after any applicable termination
or expiration of this AGREEMENT (“TERMINATION DATE”), continue manufacturing
TIVO PVR DEVICES or SERVICE PROVIDER DEVICES, as applicable, which are in the
process of manufacture as of the TERMINATION DATE and may continue the TRANSFER
of TIVO PVR DEVICES or SERVICE PROVIDER DEVICES which are so manufactured after
the TERMINATION DATE and may also TRANSFER TIVO PVR DEVICES or SERVICE PROVIDER
DEVICES which are in stock of TIVO (or its authorized sublicensees pursuant to
Section 3.1(b), if any) or SERVICE PROVIDER (or its manufacturer) at the time of
the TERMINATION DATE, and continue to use the GEMSTAR MARK as set forth in
Section 3.3, provided:

(i) TIVO has paid GEMSTAR all fees and payments due GEMSTAR under this AGREEMENT
in accordance with Section 4.1, Section 4.3 and Section 4.4, as may be
applicable; and

(ii) TIVO continues to adhere to the terms and conditions of this AGREEMENT, as
if such AGREEMENT had not expired including but not limited to making all
reports, fees and payments to GEMSTAR in a timely manner.

24. Section 6.7 SURVIVAL. This Section is hereby revised to state as follows:

(a) Termination by GEMSTAR. The following provisions shall survive any
termination of this AGREEMENT by GEMSTAR under Section 6.2 or 6.3 above, but
only as they relate to the provisions of this AGREEMENT that are terminated
pursuant to Section 6.4A: (a) licenses granted under Sections 3.1 and 3.3 during
the sell-off period provided for in Section 6.6; (b) licenses granted under
Sections 3.1 and 3.3 for any TIVO PVR DEVICES TRANSFERRED during the TERM of
this AGREEMENT (but prior to such expiration or termination) or during the
sell-off period provided for in Section 6.6 and the GEMSTAR AUTHORIZED TIVO IPG
and the TIVO SERVICE provided to such TIVO PVR DEVICES; (c) licenses granted
under Section 3.1 for any SERVICE PROVIDER DEVICES, for which [*] SERVICE
PROVIDER DEVICE FEE [*] been paid to GEMSTAR, TRANSFERRED during the TERM of
this Agreement (but prior to such expiration or termination) or during the
sell-off period provided for in Section 6.6 and the

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

GEMSTAR AUTHORIZED TIVO IPG and the TIVO SERVICE provided to such SERVICE
PROVIDER DEVICES; (d) during the sell-off period provided for in Section 6.6,
the obligations of TIVO under Sections 3.2, 3.3 and 3.4 with respect to the
GEMSTAR AUTHORIZED TIVO IPG and TIVO SHOWCASE; (e) Section 5.0 with respect to
any fees owed, but not yet paid under this AGREEMENT; (f) Section 6.6 for the
term set forth therein; (g) Section 6.7(a); (h) Section 6.8; (i) Section 7;
(j) Section 8.2 for any GEMSTAR authorized IPG product TRANSFERRED during the
TERM and any GEMSTAR authorized IPG service provided to such GEMSTAR authorized
IPG products; and (k) Section 10.

(b) Termination by TIVO or Expiration of AGREEMENT. The following provisions
shall survive any expiration of this AGREEMENT or any termination of this
AGREEMENT by TIVO under Section 6.2 or 6.4 above: (a) licenses granted under
Sections 3.1 and 3.3 during the sell-off period provided for in Section 6.6;
(b) licenses granted under Sections 3.1 and 3.3 for any TIVO PVR DEVICES
TRANSFERRED during the TERM of this AGREEMENT (but prior to such expiration or
termination) or during the sell-off period provided for in Section 6.6 and the
GEMSTAR AUTHORIZED TIVO IPG and the TIVO SERVICE provided to such TIVO PVR
DEVICES; (c) licenses granted under Section 3.1 for any SERVICE PROVIDER
DEVICES, for which [*] SERVICE PROVIDER DEVICE FEE [*] been paid to GEMSTAR,
TRANSFERRED during the TERM of this Agreement (but prior to such expiration or
termination) or during the sell-off period provided for in Section 6.6 and the
GEMSTAR AUTHORIZED TIVO IPG and the TIVO SERVICE provided to such SERVICE
PROVIDER DEVICES; (d) during the sell-off period provided for in Section 6.6,
the obligations of TIVO under Sections 3.2, 3.3 and 3.4 with respect to the
GEMSTAR AUTHORIZED TIVO IPG and TIVO SHOWCASE; (e) Section 5.0 with respect to
any fees owed, but not yet paid under this AGREEMENT; (f) Section 6.6 for the
term set forth therein; (g) Section 6.7(b); (h) Section 7; (i) Section 8.2 for
any GEMSTAR authorized IPG product TRANSFERRED during the TERM and any GEMSTAR
authorized IPG service provided to such GEMSTAR authorized IPG products; and
(j) Section 10.

(c) Survival of Limited License for Certain Deployed SERVICE PROVIDER DEVICES.
The licenses granted under Sections 3.1(d) and 3.3 for any SERVICE PROVIDER
DEVICES for which TIVO has [*] shall survive for a period of [*] after the date
of expiration or termination of this AGREEMENT, so long as [*] in accordance
with [*] then-current as of the date of the end of the sell-off period in
Section 6.6 [*] upon the expiration date of such sell-off period and, during
such [*] period, such [*] shall continue to be subject to [*] in accordance with
[*]. For the avoidance of doubt, the survival of the limited license as
described in this Section 6.7(c) shall only apply to existing subscribers of a
SERVICE PROVIDER who receive a GEMSTAR AUTHORIZED TIVO IPG as of the date of
expiration or termination of this AGREEMENT or during the sell-off period
provided for in Section 6.6 and shall not apply to new subscribers of a SERVICE
PROVIDER who receive a GEMSTAR AUTHORIZED TIVO IPG after the expiration date of
the sell-off period provided for in Section 6.6 of this AGREEMENT.

25. Section 9.1 [*]. This Section is hereby revised to add the following
sentences at the end of this Section.

Notwithstanding anything to the contrary in this AGREEMENT, the obligations
under this Section 9.1 shall not apply to any GEMSTAR AUTHORIZED TIVO IPG
licensed by TIVO to a SERVICE PROVIDER for use in a SERVICE PROVIDER DEVICE
pursuant to the GEMSTAR

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IPG-RELATED PATENT license granted under Section 3.1(d). Accordingly, TIVO
understands and acknowledges that, with respect to any GEMSTAR AUTHORIZED TIVO
IPG provided by TIVO to a SERVICE PROVIDER, the grant of rights under the
GEMSTAR IPG-RELATED PATENTS shall [*] rights to [*] in such GEMSTAR AUTHORIZED
TIVO IPGs. Such rights [*] under the GEMSTAR IPG-RELATED PATENTS with respect to
any GEMSTAR AUTHORIZED TIVO IPG provided by TIVO to a SERVICE PROVIDER are [*]
GEMSTAR and [*], to TIVO or such SERVICE PROVIDER under this AGREEMENT.

26. Section 9.4 TIVO REMOTE SCHEDULING. This Section is hereby deleted in its
entirety as the PARTIES have entered into a separate amendment regarding the
deployment of remote scheduling from tvguide.com.

27. [*]. For the avoidance of doubt, the terms and conditions of the TV Guide
[*], including but not limited to [*], shall not apply in any way to SERVICE
PROVIDER DEVICES.

28. Effect of Amendment. All terms and conditions of the AGREEMENT shall remain
in full force and effect, unless expressly modified and amended by this
AMENDMENT.

29. Precedence. In the event of any inconsistency or conflict between the terms
and conditions of this AMENDMENT and the ORIGINAL AGREEMENT, the terms and
conditions of this AMENDMENT shall govern and control.

IN WITNESS WHEREOF, the PARTIES hereto have caused this AMENDMENT to be executed
by their respective duly authorized representatives to be effective as of the
date first written above.

 

GEMSTAR-TV GUIDE

INTERNATIONAL, INC.

    TIVO INC. By:  

/s/ Mike McKee

   

By:

 

/s/ Matthew Zinn

Printed Name:

 

Mike McKee

   

Printed Name:

 

Matthew Zinn

Title:

 

Chief Operating Officer

   

Title:

 

SVP, General Counsel

Date:

 

8/23/06

   

Date:

 

8/23/06

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE J

 

  1. Comcast Corporation

  2. DIRECTV, Inc.

  3. Echostar Communications Corporation

  4. Time Warner Cable, Inc.